DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “non coring pencil tip” of claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 15 recite the limitation “wherein said elongated hollow needle is comprised of a non-coring pencil tip that is configured to sealingly pierce through the cork/stopper.”  It is unclear what is meant by “non coring pencil tip”.  It is unclear what makes a non coring pencil tip needle.  The specification briefly mentions non coring needle (Paragraph [0019]), but does not give particulars on what a non coring needle is, what a non coring pencil tip needle is, or the benefits of either.  The drawings only show a flat hollow needle.  Since a definition of non coring needle is “Non-Coring needles are sharp needles with the heel of the needle has been 'sandblasted' to minimize coring”, any hollow needle with an open and free end is considered to be non coring.  The Examiner has come to this conclusion because steps such as sand blasting on an apparatus claim are viewed as product by process claims and not required by a product claim as long as the end product has equivalent structure  (see MPEP 2113).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-8, 10-15, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tang (CN102910567A).
Regarding claim 1, Tang discloses an apparatus for removing a cork/stopper from a bottle, comprising: 
an electrically powered motor (Item 16) operatively connected to an air compressor, said air compressor having an air inlet (Paragraph [00278] ) and an air outlet (Item 6-3), said air compressor configured to produced pressurized air; and, 
an elongated hollow needle (Item 3-1) having an internal air passageway (Item 6-4)configured to transfer the pressurized air from said air compressor into the bottle thereby forcing the cork/stopper out of the bottle.  
Regarding claim 4, Tang discloses the apparatus of Claim 1, further comprising a battery in electrical communication with said motor (Item 9).  
Regarding claim 5, Tang discloses the apparatus of Claim 4, further comprising an electrical switch operatively configured to selectively turn said electrically powered motor off and on by an operator (Item 2 ; Paragraph [0008]).  
Regarding claim 6, Tang discloses the apparatus of Claim 4, wherein said battery is rechargeable (Paragraph [0015]).  
Regarding claim 7, Tang discloses the apparatus of Claim 1, further comprising a guide concentrically located adjacent said elongated hollow needle, said guide being configured to aid an operator while inserting said elongated hollow needle into the bottle (Item 3-2 Paragraph [0028]).  
Regarding claim 8, Tang discloses the apparatus of Claim 7, further comprising a slide (Item 3-5) configured to remove the cork/stopper from said needle after the cork/stopper has been removed from the bottle (Figure 4 shows the needle retracts into the body, as such the front face would push the cork off the needle).  
Regarding claim 10, Tang discloses a device for removing a cork/stopper from a bottle, comprising: 
an electric motor (item 16)configured to rotate a motor gear (Item 11-1); 
a piston gear (Item 11-2) configured to mesh with said motor gear such that said piston gear is powered by said motor; 
a piston (item 6-1) attached to said piston gear, said piston configured to reciprocate in a back and forth motion as said piston gear rotates; 
a compressor cylinder (Item 6-2) configured to sealingly engage with said piston (Paragraph [00278]); 
an air inlet disposed on said compressor cylinder (figure 3 right of item 6-2); 
an air outlet disposed on said compressor cylinder (item 6-3); and, 
an elongated hollow needle disposed adjacent said air outlet, said needle being configured to communicate pressurized air into the bottle, thereby forcing the cork/stopper out of the bottle (item 3-1).  
Regarding claim 11, Tang discloses the device of Claim 10, further comprising a battery in electrical communication with said electric motor (Item 9).  
Regarding claim 12, Tang discloses the device of Claim 11, wherein said battery is rechargeable (Paragraph [0015]).  
Regarding claim 13, Tang discloses the device of Claim 12, further comprising a charging circuit in electrical communication with said battery, said charging circuit configured to recharge said battery (Item 13).  
Regarding claim 14, Tang discloses the device of Claim 11, further comprising an electrical switch disposed on a housing, said electrical switch operatively configured to selectively turn the motor on and off by an operator (Item 2 ; Paragraph [0008]).
Regarding claim 15, Tang discloses the device of Claim 10, wherein said needle is comprised of a non-coring pencil tip (as shown in figure 2, Item 3-1 comes to a pencil tip and has a side opening 3-1a for the air to pass).
Regarding claim 19, Tang discloses a method for removing a cork/stopper from a bottle comprising the steps of: inserting an elongated hollow needle (Item 3-1) past the cork/stopper such that compressed air may be transmitted into the bottle (Paragraph [0029]); attaching an electrically powered air compressor to said needle (Paragraph [0027]); and, activating the electrically powered air compressor to transmit the pressurized air into the bottle such that the cork/stopper is expelled from the bottle (Paragraph [0008]).  
Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. MPEP 2112.02
Regarding claim 20, Tang discloses method of Claim 19, further comprising the step of connecting a battery to said electrically powered air compressor (Paragraph [0008]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tang (CN102910567A) in view of Rivera (US 7,255,022).
Regarding claim 2, Tang discloses the apparatus of Claim 1, wherein said air compressor further comprises: a reciprocating piston configured to sealingly ride in a compressor cylinder (Item 6-1); an air inlet (Paragraph [0027 “gap”) configured to allow air to enter said air compressor when said piston is retracting in said compressor cylinder; and, a needle check valve (Item 6-5) adjacent said air outlet configured to allow pressurized air to exit said air compressor when said piston is extending in said compressor cylinder (Paragraph [0027]).  
Tang fails to disclose an inlet check valve.  
Rivera teaches an air cylinder wherein the inlet has an inlet check valve (Item 124).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the inlet check valve as taught by Rivera to the pump system of Tang.  Including the inlet check valve would ensure air would not be leaked out of the inlet while the cylinder is compressed.
Regarding claim 3, Tang in view of Rivera disclose the apparatus of Claim 2, ( as best understood) wherein said elongated hollow needle is comprised of a non-coring pencil tip that is configured to sealingly pierce through the cork/stopper (Tang; as shown in figure 2, Item 3-1 comes to a pencil tip and has a side opening 3-1a for the air to pass).  
Regarding claim 9, Tang discloses the apparatus of Claim 1.  Tang fails to explicitly disclose a stopper valve configured to sealingly engage with the bottle, said stopper valve configured to engage with said air inlet, said stopper valve further configured to act as a one way check valve and allow air to be withdrawn from the bottle.  
Rivera teaches a bottle opener wherein a stopper valve (Item 300) configured to sealingly engage with the bottle, said stopper valve configured to engage with said air inlet, said stopper valve further configured to act as a one way check valve and allow air to be withdrawn from the bottle (Column 4 Lines 45-62 and Column 5 Lines 44-65).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Tang to incorporate the stopper valve and check valve as taught by Rivera.  Doing so would allow a single tool to opening a bottle and preserve the contents of the bottle by pulling a vacuum seal on the bottle (Rivera Column 5 Lines 66-Column 6 Lines 9).  
Regarding claim 16, Tang discloses the apparatus of Claim 10.  Tang fails to explicitly disclose a stopper valve configured to sealingly engage with the bottle, said stopper valve configured to engage with said air inlet, said stopper valve further configured to act as a one way check valve and allow air to be withdrawn from the bottle.  
Rivera teaches a bottle opener wherein a stopper valve (Item 300) configured to sealingly engage with the bottle, said stopper valve configured to engage with said air inlet, said stopper valve further configured to act as a one way check valve and allow air to be withdrawn from the bottle (Column 4 Lines 45-62 and Column 5 Lines 44-65).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Tang to incorporate the stopper valve and check valve as taught by Rivera.  Doing so would allow a single tool to opening a bottle and preserve the contents of the bottle by pulling a vacuum seal on the bottle (Rivera Column 5 Lines 66-Column 6 Lines 9).  

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tang (CN102910567A) in view of Wang (US 7,234,375).
Regarding claim 17, Tang discloses the device of Claim 10.  Tang fails to explicitly disclose a cylindrically shaped guide disposed concentrically to said needle, said guide configured to engage around the neck of the bottle in order to help the placement of the needle when said needle is inserted into the cork/stopper.  
Wang teaches a bottle opener wherein a cylindrically shaped guide disposed concentrically to said needle, said guide configured to engage around the neck of the bottle in order to help the placement of the needle when said needle is inserted into the cork/stopper (Items 7and 8 Figure 5).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the cylindrically shaped guide of Wang to the device of Tang.  Such an incorporation would allow the user to easily remove the cork from the needle after use (Wang Column 3 Lines 63Column 4 Line 11). 
Regarding claim 18, Tang in view of Wang discloses the device of Claim 17, further comprising a slide configured to remove the cork/stopper from said needle after the cork/stopper is removed from the bottle (Tang Items 3-5 and 3-2; Wang Items 7 and 8).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723